Order entered March 28, 2013




                                                           In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                  No. 05-13-00350-CV

           BAYLOR REGIONAL MEDICAL CENTER AT GRAPEVINE, ET AL, Appellants

                                                              V.

                                          ULISES RODRIGUEZ, Appellee

                                 On Appeal from the County Court at Law No. 5
                                             Dallas County, Texas
                                     Trial Court Cause No. CC-12-02446-E

                                                         ORDER
               Before the Court is the parties’ March 25, 2013 joint motion to abate the appeal. The
      parties ask the Court to abate this accelerated appeal for thirty days to allow the Texas Supreme
      Court to rule on a motion for rehearing of an opinion 1 that may be dispositive of this appeal. The
      parties inform the Court that, if the Supreme Court denies the motion for rehearing, the appeal
      will be moot and appellants will move to dismiss it.
               There is no deadline for the Supreme Court to rule on a motion for rehearing. The
      Supreme Court issued its opinion on February 15, 2013, and it is the law. Speculation that the
      Supreme Court may change its mind and issue a new opinion on rehearing is not a basis for
      postponing an appeal in this Court. Accordingly, we DENY the parties’ joint motion.
                                                                    /s/     CAROLYN WRIGHT
                                                                            CHIEF JUSTICE


1
    Certified EMS, Inc. v. Potts, No. 11-0517, 2013 WL 561471 (Tex., Feb. 15, 2013).